Citation Nr: 1637681	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected myofascial lumbar syndrome.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected myofascial lumbar syndrome.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral foot disorder, to include athlete's foot.

5.  Entitlement to service connection for pseudofolliculitis barbae. 

6.  Entitlement to service connection for a right arm and elbow disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to February 1988 and from February 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In a November 2009 rating decision, the RO, in pertinent part, granted the claim of service connection for myofascial lumbar syndrome, evaluated as 10 percent disabling, effective June 10, 2009; and denied the claims of service connection for bilateral leg and right arm disabilities.

In December 2011, the Veteran testified at a hearing before the undersigned at the RO, as to the issues of bilateral leg disability, right arm and elbow disability, and myofascial lumbar syndrome, as well as, provided evidence regarding unemployability.  A transcript of the hearing is associated with his claims file.

In April 2012, the Board determined that a TDIU claim was part of the initial rating, under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the above discussed claims for additional development.

In a July 2014 rating decision, the RO denied service connection for depression, a bilateral foot condition (Athlete's foot), and pseudofolliculitis barbae.  In August 2014, the Veteran filed a notice of disagreement as to those matters.  These matters will be further discussed in the REMAND portion of this decision.  

The Board notes that the Veteran has claimed entitlement to service connection for depression.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a dental condition, to include entitlement to outpatient dental care, has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a July 2014 rating decision, the RO denied service connection for depression, a bilateral foot condition (Athlete's foot), and pseudofolliculitis barbae.  In August 2014, the Veteran filed a notice of disagreement as to those matters.  The AOJ has not issued a statement of the case (SOC) that addresses these issues.  Therefore, the Board must remand these issues for issuance of the SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

For the claim for a disability rating in excess of 10 percent for the lumbar spine disability, the VA examinations are incomplete as they do not describe both active and passive motion and weight-bearing and non-weight bearing as required by a recent court decision.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Per the prior Board remand, the AOJ obtained a new, December 2012 VA examination to address the claim for service connection for a disability of the right arm and elbow.  The VA examiner appears to have based his medical opinion on his inability to find any in-service documentation of a right elbow injury or disorder.  However, an examiner's opinion is inadequate if it relies solely on the absence of supporting service treatment records and fails to consider a Veteran's competent reports.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran has said that during service he fell and hit his elbow on a table.  (November 2012 VA medical record, December 2011 Board hearing).  As such, a new medical opinion is necessary.

As to the service connection claim for a bilateral leg disability, the December 2012 VA examiner opined that the Veteran's complained of bilateral leg numbness did not follow the expected nerve distribution of any lumbar radiculopathy and was not caused or aggravated by the service connected myofascial lumbar syndrome.  The VA examiner, however, did not provide an opinion as to whether such disorder was directly related to service.  

In addition, a new January 2015 VA EMG study verified a bilateral leg disorder.  The study was interpreted as showing peripheral polyneuropathy, with demyelinating and axonal features, with an etiology that could include a history of alcohol abuse and ongoing history of poorly controlled diabetes. There was no evidence of radiculopathy.  No VA medical opinion addresses this diagnosis.

For the TDIU claim, as noted in the prior Board remand, such a claim is inextricably intertwined with the service connection and increased rating claims.  

A July 14, 2009 VA medical record documents that the Veteran reported being unemployed since April 2009, when he was laid off due to the economy, and that he has had difficulty securing employment since then.  His last job lasted nearly 1 year as a maintenance engineer; prior to that he worked as a funeral director, general laborer, and cook.  His military service had been his longest employment period.  

A September 18, 2014 VA medical record documented that he had recently finished training in mortuary sciences and had been receiving vocational rehabilitation benefits to attend mortuary school since the fall of 2010.  That record also noted a vocational status/job history of 5 years in the military, 2 years as a correctional officer, 4 years as a funeral attendant, 2 years in the fast food industry, and 1 year as a pawn broker.  At that time, the Veteran was working part-time at the local Dollar Store.  

VA medical records from late 2015, including one from November 3, 2015, documents that the Veteran had been fully employed with VA in Fort Worth for several months.  Earlier 2015 VA medical records, such as one from March 13, 2015, document that the Veteran had been working as a mortician.  A November 24, 2014 VA medical record documents that the Veteran reported that he had quit his apprentice position with a mortician due to difficulty from being confronted with death and being reminded of past experiences.  

Although the Veteran appears to be currently employed, he may have been unemployable previous to such employment.  Any additional development, to include clarification of the Veteran's work and possibly vocational rehabilitation history, should be performed.

The AOJ should obtain and associate any unassociated, relevant VA medical records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should issue a SOC regarding the issues of entitlement to service connection depression, a bilateral foot condition (Athlete's foot), and pseudofolliculitis barbae.

These issues should not be returned or certified to the Board, unless a timely substantive appeal is received from the Veteran or his representative. 

2.  The AOJ should request that the Veteran report any periods of unemployment since 2009; and any employment that was marginal or paid less than the poverty rate for a single individual.

3.  The AOJ should obtain any VA medical records created since November 2015.

4.  After completion of the above, schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability.  

* The examiner should review the claims file including this Remand.

All necessary studies and tests should be performed.

The examiner should describe, in degrees, active AND passive ranges of motion; and should describe weight-bearing AND nonweight-bearing of the left knee, demonstrated on examination.  If it is not feasible to provide any of this information the examiner should so state and provide a reason.

The examiner should determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Court decisions require that these determinations be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.

The examiner should record the Veteran's reports of limitation of motion during flare-ups.

The examiner should comment on whether the Veteran's reports are consistent with the findings on the current examination.

The examiner should address whether as a result of the service-connected disability, Veteran exhibits muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The examiner should address the neurologic manifestations of the back disability, including the nerves involved and the severity of the disability.

The examiner should also comment on the impact of the back disability on the Veteran's ability to work in employment for which he would otherwise be qualified.

5.  Obtain a VA medical opinion as to whether a current bilateral leg disability is the result of a disease or injury in service; or the service-connected lumbar spine disability.  The opinion provider should note that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The VA provider should offer an opinion on the following:

a)  Does the Veteran currently have a right or left leg disability?  A current disability is one present at any time since 2009, even if not shown on the current examination.  The examiner should clarify the diagnosis.  

b)  Is it at least as likely as not that any current right or left leg disability is the result of a disease or injury in active service?  

c)  Is it at least as likely as not that the Veteran's service-connected low back disability caused or aggravated (permanently worsened beyond that due to the natural disease process) any current right or left leg disability?  

The examiner should note that VA will not concede aggravation of the nonservice connected disability by a service connected disability unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinions that include consideration of the Veteran's statements; the particulars of his medical history and relevant medical literature.

6.   Obtain a VA medical opinion as to whether a current right arm and/or elbow disability is related to an in-service injury.  The opinion provider should note that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a right arm OR elbow disability?  A current disability is one shown at any time since 2009, even if not shown on the current examination.

b)  Is it at least as likely as not that any right arm OR elbow disability is the result of a disease or injury in active service?  

The examiner should specifically consider the Veteran's reports of falling and hitting his right elbow on a table (in late 1989 or the 1990s) and having had chronic pain since that time.

The examiner should state whether the Veteran's reports, if accepted, would be sufficient with the other evidence of record, to show a current disability related to an in-service injury.  The examiner should state whether there are medical reasons to reject the Veteran's reports.  The fact that it may not have been recorded in the service treatment records is not a legally sufficient reason to reject his reports, unless the existence of the reports would be medically expected.  

The examiner should provide reasons for the opinions.

7.  If any benefit sought on appeal is not granted, the AOJ should issue a SSOC; before returning the record to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

